Citation Nr: 1207214	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-35 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), claimed as a medically unexplained chronic multisymptom illness defined by a cluster of signs and symptoms.

3.  Entitlement to service connection for low back disability, to include back pain claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran had verified active service from February 1991 to September 1992 and from October 2001 to April 2003, including service in the Southwest Theater of Operations during the Persian Gulf War.  The Veteran also had a prior period of service from November 1981 to January 1990, which does not appear to have been verified.  His DD Form 214 also reflects that his effective date of pay grade for the period February 1991 to September 1992 was February 1990, and that he served from August 1990 to September 1992 in support of Operation Desert Shield/Storm.  In addition, the Veteran also had active duty training (ACDUTRA) during service in Air Force Reserve including in June 1995 as discussed below.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied entitlement to service connection for multiple disorders, to include a low back disorder and chronic fatigue syndrome.

In June 2009 and again in November 2010, the Board remanded the claims.  For the reasons stated below, the Board has recharacterized and bifurcated both the back and fatigue claims as indicated on the title page.  See Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  The June 2009 remand instructed the RO to afford the Veteran examinations as to the Veteran's fatigue and low back disability.   Although examinations were provided, the Board in November 2010 found each examination inadequate and instructed that the RO afford the Veteran new VA examinations.  Such examinations were provided and, for the reasons stated below were adequate.  Consequently, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's fatigue is attributable to known clinical diagnoses.

3.  The Veteran does not meet the criteria for a diagnosis of CFS.

4.  Low back disability is not related to any in-service injury, including the June 1995 injury in line of duty while on ACDUTRA.

5.  Low back symptoms did not manifest to a degree of 10 percent or more. 


CONCLUSIONS OF LAW

1.  The Veteran does not exhibit signs and symptoms of fatigue as a manifestation of an undiagnosed illness incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

2.  The Veteran does not have a medically unexplained chronic multisymptom illness defined by a cluster of signs and symptoms, to include CFS.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

3.  A chronic back disability is not due to a disease or injury in service and the Veteran does not exhibit signs and symptoms of joint or muscle pain as a manifestation of an undiagnosed illness incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2004 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection, both on a direct incurrence basis and based on a claim of disability due to undiagnosed illness or medically unexplained chronic multisymptom illness.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2004 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in an October 2008 and January 2011 letters.

Contrary to VCAA requirements, the Dingess-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a September 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded multiple VA examinations as to the etiology of his back and fatigue symptoms.  For the reasons stated below, these examinations were adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims decided herein are 
thus ready to be considered on the merits.



Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's service personnel records reflect that he is a Persian Gulf War veteran, and Congress has created special rules with regard to such veterans establishing entitlement to service connection.  Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  CFS is listed as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); (b)(2); 38 C.F.R. § 3.317 (a)(1)(i); 76 Fed. Reg. 81834-01 (Dec. 29, 2011).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C.A. §§ 1117(g)(1),(4),(5); 38 C.F.R. § 3.317 (b)(1),(4),(5).

The above legal principles applicable to Persian Gulf War veterans reflect that entitlement to service connection is possible for both (1) chronic fatigue syndrome as a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms and (2) fatigue as a signs or symptom which may be a manifestation of undiagnosed illness or a chronic multisymptom illness.

With regard to the issues as listed on the title page, while the Veteran complained in his written statements, including in July 2004, of fatigue, the issue of whether he had CFS was also raised by the evidence of record.  Similarly, the Veteran contended that his back pain could be due to an undiagnosed illness as well as to his June 1995 ACDUTRA injury.  Consequently, the Board has bifurcated the issues to reflect separate consideration of each of these theories.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  See also 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) (2011) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

The weight of the evidence reflects that the Veteran does not meet the criteria for a diagnosis of CFS.  The physician who prepared the December 2004 Gulf War Guidelines examination report, after reviewing the claims file, examined the Veteran in light of the ten criteria applicable to a diagnosis of CFS.  Comparing the Veteran's symptoms to the relevant criteria, he found that the Veteran met only five out of the ten criteria.  As a diagnosis of CFS requires that the patient meet six of the ten criteria, the physician that the Veteran did not meet the criteria for a diagnosis of CFS.  As the physician explained the reasons for his conclusion based on the relevant diagnostic criteria, his examination findings, and review of the claims file, his opinion is entitled to substantial probative weight and the examination was adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In addition, after reviewing the claims file and examining the Veteran, the February 2011 VA examiner concluded that, while chronic fatigue can be a symptom of a condition or there can be a diagnosis of chronic fatigue syndrome, in this case the fatigue was a symptom.  The August 2004 VA-authorized examiner similarly found that there was no pathology to render a diagnosis of with regard to the Veteran's complaints of fatigue.  While the February 2011 VA examiner's opinion is  not as thoroughly reasoned as the December 2004 VA examiner's opinion, it is still entitled to some probative weight.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Moreover, there is no contrary medical opinion diagnosing CFS.

In addition, while lay testimony is competent as to some medical matters, a diagnosis of chronic fatigue syndrome requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, any lay statements as to a diagnosis of CFS are not competent.

Consequently, the preponderance of the evidence reflects that the Veteran does not have CFS.

As to fatigue, the Veteran has consistently complained of fatigue in his written statements and on examination.  On the August 2004 VA-authorized general examination, he complained of pain, stiffness, and fatigue at rest or when standing and walking once per day, and described waking up several times during the night with restlessness, always tired, and soaking wet, secondary to perspiration.  He indicated that he had lost work about four times in a month because of his easy fatigability.  As noted, the August 2004 VA-authorized examiner found that there was no pathology to render a diagnosis.  On the December 2004 VA examination, the Veteran indicated that he had always felt tired beginning in 1991.  He had at least one episode of fatigue lasting 24 hours or more after exercise.  He also described sleep disturbance symptoms of problems staying asleep and problems getting back to sleep, resulting in about four hours of sleep per night.  As noted, the examiner found that the Veteran did not meet the criteria for a diagnosis of CFS, but did not specifically address the fatigue.  A December 2007 VA treatment note indicated that there was a two month history of insomnia and anxiety.

On the September 2009 VA psychiatric examination, the Veteran indicated that he slept five hours per night and had trouble falling asleep.  An October 2009 addendum indicated that a sleep study was positive for mild sleep apnea.  The diagnosis was mild sleep apnea without any objective complications.

On the February 2011 VA examination, the problem was described as chronic fatigue, with onset in the early 1990s and description of current treatment being CPAP machine.  The Veteran's low back pain was also noted.  Regarding the etiology of the Veteran's chronic fatigue, the VA examiner wrote: "'Chronic fatigue' could be a symptom of a condition or can be a diagnosis like in chronic fatigue syndrome.  In this case it is a symptom.  On regard the etiology of the Veteran's fatigue symptom, it can be related to multiple health conditions including obstructive sleep apnea (even though on CPAP it needs to be readdressed to make sure treatment is at optimum level).  According to information obtained from the Veteran, other chronic conditions poorly controlled could be affecting sleep quality and causing fatigue including uncontrolled chronic low back pain, anxiety/ depression, and arthritis.  Veteran was oriented to discuss these details with his primary care provider."

As the February 2011 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight and the examination was adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  His opinion was essentially that the Veteran's fatigue was likely related to other diagnosed disabilities.  As the applicable regulation provides that entitlement to service connection for signs and symptoms such as fatigue as a manifestation of undiagnosed illness is not warranted if the symptom is attributed to a known clinical diagnosis, the February 2011 VA examiner's opinion attributing the Veteran's fatigue to known clinical diagnoses weighs against the claim.  There is no contrary, reasoned medical opinion indicating that the Veteran's fatigue was a manifestation of undiagnosed illness, and lay testimony is not competent as to such a complex medical question.  Jandreau, 492 F.3d at 1377, n. 4.  Consequently, the preponderance of the evidence is against the claim for entitlement to service connection for fatigue, claimed as due to undiagnosed illness.

As to the Veteran's back, service records show the Veteran denied a history of recurrent back pain in April 1981 and March 1992.  A June 1995 service record shows the Veteran was returning from a training with the Air Force Reserve when he injured his back during airplane turbulence.  The diagnosis was mechanical low back pain.  A September 1995 service document shows this injury was determined to be in line of duty, as the Veteran was conducting training on active duty orders.  A June 1998 "IMA" examination report indicated that the spine was normal and the Veteran indicated on the contemporaneous report of medical history that he did not have and had never had recurrent back pain.

A February 2003 service treatment record shows the Veteran complained of low back pain.  On the August 2004 VA examination, the diagnosis was lumbar strain, but the examiner did not give an opinion as to whether the disorder was related to the Veteran's service.  A December 2007 VA X-ray report shows the Veteran had an S1 transitional vertebra with a congenital body defect of the post right element of S1.  The diagnosis was chronic low back pain, probably of myofascial origin.

On the September 2009 VA examination, after reviewing the claims file and examining the Veteran, the examiner diagnosed chronic low back pain.  On the question whether the Veteran's low back pain was related to the in-service June 1995 injury, the examiner wrote a somewhat ambiguous response indicating that he found no cause and effect as it related to low back pain and that the condition was not permanently aggravated by service.  In an August 2010 response to the RO's request for clarification, the examiner wrote that the Veteran's current low back pain was not related to the 1995 in-service injury because he could find no correlation between the current complaints of low back pain and the 1995 in-service injury.

The Board found the opinion to be inadequate because it did not contain a rationale as to why there was no relationship between the in-service injury and current low back symptomatology.  Consequently, the Board instructed the RO to afford the Veteran a new VA examination and one took place in February 2011.  After reviewing the claims file and examining the Veteran, the VA examiner in his diagnosis indicated that there was a normal clinical examination and X-ray examination of the lumbar spine.  He noted that the Veteran had been afforded several examinations and X-ray studies of the lumbar spine between 1995 and February 2011 and that the examination findings had been essentially normal.  He also noted the diagnoses of mechanical low back pain and lumbar strain, and indicated that these wee both symptoms and not diagnoses, which implied a complaint of pain, without any supporting objective findings.  He also noted that medical examinations before 1995 evidenced indecision regarding previous back pain but the 1998 examination indicated no previous recurrent back pain.  Thus, according to the VA examiner, the record reflected a single episode of back pain without evidence of follow-up care, as opposed to VA compensation and pension examinations, and this did not establish a nexus between his 1995 injury and current complaints.

Initially, the Board notes that, given the contemporaneous finding that that Veteran's injury was incurred in line of duty while he was on ACDUTRA, he is entitled to consideration of whether he has disability resulting from this injury.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  However, the above evidence reflects that there was no disability resulting from this injury.  The only medical opinion as to whether current back disability is related to the in-service injury is that of the February 2011 VA examiner.  As the February 2011 VA examiner and explained the reasons for his conclusion that there was no nexus between the Veteran's current back complaints and his in-service injury, specifically, the lack of complaints of back pain other than in connection with the June 1995 incident for which there was no follow-up, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  To the extent that the Veteran claims that his current back pain and other symptoms are related to the in-service injury and that his testimony is competent on this question, the probative value of his general lay assertions is outweighed by the specific, reasoned opinion of the February 2011 VA examiner.

In order for a Veteran to establish entitlement to service connection, he must provide the existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  Thus, the lack of relationship between current back disability to include pain and the in-service injury is fatal to the Veteran's claim for entitlement to service connection for low back disability due to in-service injury in this case.  Consequently, the claim for entitlement to service connection for low back disability on a direct incurrence basis must be denied.

Given the Veteran's complaints of back pain and the fact that he is a Persian  Gulf War veteran, the Board has also considered entitlement to service connection for back pain as muscle or joint pain due to undiagnosed illness.  However, given the essentially normal findings relating to the back since 1995 as well as the fact that in 1998 the Veteran indicated that he did not have and had never had recurrent back pain, the evidence reflects that the back symptoms have never been manifest to a degree of 10 percent or more.  In addition, the Veteran's statements that he has experienced back pain continuously since service is contradicted by his statement on the June 1998 report of medical history that he did not have and has never had recurrent back pain.  The Board finds that the statement made to a health care provider during the June 1998 medical examination is of greater probative weight than the statements made years later during the course of an appeal of the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).   The Board therefore finds the Veteran' s statements in this regard not to be credible.  Consequently, the weight of the evidence is against a finding that the Veteran's back pain constitutes muscle or joint pain due to undiagnosed illness.

As the preponderance of the evidence is against each of the above claims, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for CFS, claimed as a medically unexplained chronic multisymptom illness defined by a cluster of signs and symptoms, is denied.

Entitlement to service connection for low back disability, to include back pain claimed as due to an undiagnosed illness, is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


